Citation Nr: 0626763	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-07 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to February 7, 2001, 
for the assignment of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from July 1969 to June 1971.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  In March 1999, the RO granted the veteran service 
connection for PTSD and assigned that disability a 30 percent 
evaluation.  

3.  The veteran initiated, but did not timely perfect, an 
appeal of the RO's March 1999 decision assigning his PTSD a 
30 percent evaluation.

4.  On May 30, 2000, the RO received from the veteran a VA 
Form 9 (Appeal to Board of Veterans' Appeals), which can be 
construed as a claim for an evaluation in excess of 30 
percent for PTSD.  

5.  After the veteran filed this claim, on February 7, 2001, 
his PTSD increased in disability to such an extent it 
rendered him totally disabled.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
February 7, 2001, for the assignment of a 100 percent 
evaluation for PTSD have not been met.  38 U.S.C.A. §§ 5101, 
5102, 5103, 5103A, 5110(a) (West 2002); 38 C.F.R. §§ 3.1, 
3.155, 3.157, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it will 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has strictly complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, slip op. at 14 (U.S. Vet. App. Mar. 3, 1996).  
The Court further held that VCAA notice must inform the 
claimant that, if his service connection claim is granted, a 
disability rating and effective date will be assigned such 
award.  Id. 

In this case, the RO provided the veteran VCAA notice on his 
claim for an increased evaluation for PTSD before granting 
that claim in a rating decision dated May 2002.  The veteran 
then appealed the effective date assigned the 100 percent 
evaluation for PTSD.  The veteran's appeal thus ensues not 
from the original claim for an increased evaluation, but from 
a notice of disagreement, which raised a new claim for an 
earlier effective date, a downstream element of the original 
claim.  VA did not send the veteran additional notice on this 
claim, but the timing of the initial notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 

The content of the initial notice also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  In the notice letter, the RO acknowledged the 
veteran's claim for an increased evaluation, informed him of 
the evidence necessary to support that claim, identified the 
type of evidence that would best do so, notified him of the 
VCAA and VA's duty to assist and indicated that it was 
developing his claim pursuant to that duty.  As well, the RO 
identified the evidence it had received in support of the 
veteran's claim and the evidence it was responsible for 
getting.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all requested evidence.  The RO 
advised the veteran to identify or send directly to VA all 
requested evidence.

The content of the initial notice does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  Therein, VA did not discuss effective dates 
and how they are assigned increased disability ratings.  The 
veteran is not, however, prejudiced as a result thereof.  
Rather, in a statement of the case and supplemental 
statements of the case issued thereafter, the RO discussed 
this matter and provided the veteran the law and regulations 
pertinent to earlier effective date claims.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an earlier 
effective date.  38 U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  
Specifically, the RO secured and associated with the claims 
file all evidence the veteran identified as being pertinent 
to his claim, including VA treatment records.  

In a VA Form 9 submitted on multiple occasions during the 
course of this appeal, the veteran asserts that VA failed to 
satisfy its duty to assist by neglecting to obtain records 
the veteran identified in his October 12, 2001 notice of 
disagreement.  However, such document refers to treatment 
records from VA facilities in Fort Lyons and Pueblo, 
Colorado.  Since the veteran submitted this document, VA has 
requested and obtained records from both of these facilities. 

In the VA Form 9, the veteran also asserts that VA should 
have assisted him by obtaining a medical opinion regarding 
the question of whether, during the year preceding the filing 
of his claim for an increased evaluation, the veteran's PTSD 
was totally disabling.  The Board acknowledges this 
assertion, but notes that a VA examiner provided such an 
opinion in November 2000, during a VA examination.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

2.  Analysis of Claim

The veteran seeks an earlier effective date for the 
assignment of a 100 percent evaluation for PTSD.  According 
to his written statements submitted in support of this claim, 
because his PTSD became 100 percent disabling during the year 
preceding the date he filed his claim for an increased 
evaluation, the RO should have assigned the 100 percent 
evaluation an effective date that corresponded to the date 
the increase in disability occurred.
 
The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2005); see also Harper v. Brown, 10 
Vet. App. 125, 126-127 (1997) (holding that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies).

Based on the aforementioned law and regulations, there are 
three possible effective dates that may be assigned the 100 
percent evaluation at issue in this case, depending on the 
facts:

(1) if an increase in disability occurred 
after the claim was filed, the date that 
the increase was shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability preceded 
the claim by a year or less, the date 
that the increase was shown to have 
occurred (date increase was factually 
ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability preceded 
the claim by more than a year, the date 
that the claim was received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.

Determining the appropriate effective date to be assigned the 
100 percent evaluation thus involves analyzing when the claim 
for an increased evaluation was received and, to the extent 
possible, when the increase in disability actually occurred.

In this case, in a rating decision dated March 1999, the RO 
granted the veteran service connection for PTSD and assigned 
that disability a 30 percent evaluation.  In September 1999, 
the veteran submitted a notice of disagreement with the 30 
percent evaluation the RO assigned.  In February 2000, the RO 
issued a statement of the case in response.  Thereafter, the 
veteran did not timely perfect an appeal of the RO's March 
1999 decision.  Rather, on May 30, 2000, beyond the time 
limit allowed by law, he submitted a VA Form 9.  Given the 
foregoing, the March 1999 rating decision is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 
20.1103 (1998).

The RO accepted the veteran's untimely VA Form 9 as an 
informal claim for an increased evaluation for his PTSD.  In 
a rating decision dated May 2002, the RO granted this claim 
by increasing the evaluation assigned the veteran's PTSD to 
100 percent.  The question thus becomes when did the 
veteran's PTSD become 100 percent disabling, before or after 
he filed his May 30, 2000 claim for an increased evaluation 
for that disability.  

Pertinent documents of record establish that this occurred 
after the veteran filed his claim for an increased 
evaluation.  In a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) signed by 
the veteran in February 2001, the veteran admitted that he 
became unable to work on February 7, 2001, months after he 
filed his claim.  He noted that he last worked full time on 
February 6, 2001 for the United States Postal Service.  In 
addition, an April 2000 written statement of the veteran's 
supervisor confirms that, as of April 2000, a month before 
the veteran filed his claim, the veteran was still working 
full time at the post office.  Finally, in a report of a VA 
examination conducted in November 2000, months after the 
veteran filed his claim, a VA examiner found that the 
veteran's PTSD at that time was only mildly to moderately 
impairing.  The examiner noted that the veteran believed that 
his impairment was more severe, but indicated that he was 
merely blaming his PTSD, rather than taking responsibility, 
for a recent work-related crisis.  It was not until August 
2001, over a year after the veteran filed his claim, that a 
medical professional found the veteran's PTSD to be totally 
disabling.  At that time, a VA physician submitted a written 
statement indicating that this disability rendered the 
veteran unemployable.

As previously indicated, if, as in this case, an increase in 
disability occurs after the claim is filed, the effective 
date that is to be assigned the increased evaluation must 
correspond with the date the increase occurred, not the date 
the claim was filed.  In light of this fact, the Board 
concludes that the criteria for an effective date prior to 
February 7, 2001, for the assignment of a 100 percent 
evaluation for PTSD, have not been met.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt.  However, as a preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application and the claim must be denied.


ORDER

An effective date prior to February 7, 2001, for the 
assignment of a 100 percent evaluation for PTSD is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


